                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ELIZABETH CHRISTINE BRIGGS, )
                              )
                 Plaintiff,   )
           v.                 )                              1:18CV217
                              )
NANCY A. BERRYHILL,           )
Acting Commissioner of Social )
Security,                     )
                              )
                              )
                 Defendant.   )


         MEMORANDUM OPINION AND ORDER OF UNITED STATES
                      MAGISTRATE JUDGE

       Plaintiff Elizabeth Christine Briggs brought this action to obtain review of a final

decision of the Commissioner of Social Security denying her claim for supplemental security

income. The Court has before it the certified administrative record and cross-motions for

judgment.1

       I. PROCEDURAL HISTORY

       Plaintiff filed applications for Title II Disability Insurance Benefits (“DIB”) and Title

XVI Supplemental Security Income (“SSI”) alleging disability beginning October 25, 2009.

(Tr. at 66, 79, 94, 109.) For the purposes of DIB, Plaintiff’s date last insured is December 31,

2014. The applications were denied initially and upon reconsideration. (Id. at 92-93, 124-25.)

After a hearing, the Administrative Law Judge (“ALJ”) determined on August 21, 2017 that


1
 By Order of Reference, this matter was referred to the Undersigned to conduct all proceedings in
this case pursuant to 28 U.S.C. § 636(c). (Docket Entry 15.)
Plaintiff was not disabled under the Act. (Id. at 10-22, 36-65.) The Appeals Council denied a

request for review, making the ALJ’s decision the final decision for purposes of review. (Id.

at 1-6.)

           II. STANDARD FOR REVIEW

           The scope of judicial review of the Commissioner’s final decision is specific and

narrow. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986). Review is limited to determining

if there is substantial evidence in the record to support the Commissioner’s decision. 42 U.S.C.

§ 405(g); Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992); Hays v. Sullivan, 907 F.2d 1453, 1456

(4th Cir. 1990). In reviewing for substantial evidence, the Court does not re-weigh conflicting

evidence, make credibility determinations, or substitute its judgment for that of the

Commissioner. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The issue before the Court

is not whether Plaintiff is disabled but whether the finding that she is not disabled is supported

by substantial evidence and based upon a correct application of the relevant law. Id.

           III. THE ALJ’S DECISION

           The ALJ followed the well-established sequential analysis to ascertain whether the

claimant is disabled. See Albright v. Comm’r of Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th Cir.

1999). The ALJ determined at step one that Plaintiff had not engaged in substantial gainful

activity since the alleged onset date of May 23, 2014.2 (Tr. 23.) The ALJ next found the

following severe impairments at step two: obesity, chronic obstructive pulmonary disease

(COPD), diabetes mellitus type 2 with neuropathy, right knee osteoarthritis, major depressive



2
 Plaintiff initially alleged disability beginning October 25, 2009, but at the hearing, amended her
onset date to May 23, 2014. (Tr. 45.)
                                                   2
disorder and borderline personality disorder. (Id. at 13.) At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments listed in, or medically

equal to, one listed in Appendix 1. (Tr. 24.)

        The ALJ next set forth Plaintiff’s Residual Functional Capacity (“RFC”) and

determined that she could perform the following:

               Sedentary work as defined in 20 C.F.R. 404.1567(a) and
               416.967(a) with no requirement to climb ladders, ropes, and
               scaffolds. All other postural are occasional. No push or pull with
               her lower extremities. No concentrated exposure to extreme
               temperatures. No requirement to work among crowds of the
               general public. No complex tasks. Simple, routine, repetitive
               tasks with occasional decision-making and occasional changes to
               the work duties. No tandem work and only casual, non-intense
               contact with others necessary to perform the work duties.
(Id. at 16.)

        At the fourth step, the ALJ determined that Plaintiff had no past relevant work. (Id. at

21.) Last, at step five, the ALJ concluded that there were jobs in the national economy that

Plaintiff could perform. (Id. at 22.)

        IV. ISSUES AND ANALYSIS

        Plaintiff contends that the ALJ’s mental RFC determination is unsupported by

substantial evidence because the ALJ “failed to follow treating physician rule.” (Docket Entry

12 at 2.) Plaintiff also contends that “the ALJ failed to properly develop the record regarding

Plaintiff’s physical impairments . . . .” (Id.) For the following reasons, Plaintiff has failed to

identify any material error.




                                                3
        A. The ALJ Did Not Fail to Follow the Treating Physician Rule.

        The treating source rule requires an ALJ to give controlling weight to the opinion of a

treating source regarding the nature and severity of a claimant’s impairment. 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2). The rule also recognizes, however, that not all treating sources

or treating source opinions merit the same deference. The nature and extent of each treatment

relationship appreciably tempers the weight an ALJ affords an opinion. See 20 C.F.R. §§

404.1527(c)(2)(ii), 416.927(c)(2)(ii). A treating source’s opinion, like all medical opinions,

deserves deference only if well-supported by medical signs and laboratory findings and

consistent with the other substantial evidence in the case record.            See 20 C.F.R. §§

404.1527(c)(2)-(4), 416.927(c)(2)-(4); SSR 96-2p, 1996 WL 374188, at *1 (July 2, 1996). “[I]f a

physician’s opinion is not supported by clinical evidence or if it is inconsistent with other

substantial evidence, it should be accorded significantly less weight.” Craig, 76 F.3d at 590.

        Plaintiff now contends the ALJ committed reversible error by failing to analyze the

opinions of her treating physician, Dr. Froelich, as well as according little weight to the

opinions of the state agency psychologists.        Dr. Froelich completed a mental capacity

assessment (via check-box form), in which she diagnosed Plaintiff with major depressive

disorder, severe, without psychosis, (Tr. 480-83), and further stated that Plaintiff is suffering

from sleep apnea, obesity, and type II diabetes. (Id.) The ALJ properly accorded this opinion

little weight.

        In her opinion, the ALJ highlighted that Dr. Froelich found that Plaintiff had marked

limitations in carrying our very short and simple instructions, but only moderate limitations in

carrying out detailed instructions—a clear contradiction. (Tr. 19 referencing 480.) Plaintiff


                                               4
asserts that this one single inconsistency did not give the ALJ a reason to reject the entire

opinion. (Document Entry 12 at 9.)

       Plaintiff’s argument is without merit for several reasons. The ALJ’s opinion states in

relevant part:

                 [T]he mental capacity assessment completed by Mary Froelich,
                 M.D. in March 2015 is given little weight [Tr. 480]. The opinion
                 is internally inconsistent, rating the claimant's ability to carry out
                 very short and simple instructions to be markedly limited and her
                 ability to carry out detailed instructions as only moderately
                 limited. In addition, the opinion is speculative regarding the start
                 date of the claimant's mental limitations. Although Dr. Froelich
                 has only been treating the claimant since June 2014, she opined
                 that the limitations outlined in the mental capacity assessment
                 have existed since 2007. Dr. Froelich' s opinion is also not
                 consistent with the level of functioning indicated in the medical
                 evidence of record. Dr. Froelich's clinical notes in July 2015
                 indicate that the claimant was somewhat less depressed, did not
                 show any delusions or psychosis, auditory or visual
                 hallucinations, and her insight and judgment are good [Tr. 646].
                 The claimant's affect was stable with occasional tearfulness, but
                 no active sobbing and mostly neutral or somewhat sad [Tr. 646].
                 [Tr. 646]. In April 2016, her mood was described as anxious and
                 somewhat depressed, with attention, concentration, judgment,
                 and insight all listed as good and cognition and memory as grossly
                 intact [Tr. 636].


(Tr. 19.) Not only is Dr. Froelich’s opinion internally inconsistent, it is not supported by the

objective medical evidence, as further stated below. Secondly, Dr. Froelich stated it was her

“opinion” that Plaintiff had the limitations outlined in the mental capacity assessment since

2007, seven years before the onset of disability and when Dr. Froelich began treating Plaintiff.

In her brief, Plaintiff points to the following to support her argument: treatment notes that

dates to 2008 which included CT scans, medication discharge notes, and lab workups (Docket

Entry 12 at 10, referencing Tr. 615); the ALJ’s mention of Plaintiff’s sleep apnea diagnosis

                                                   5
which began either in 2009 or 2010 (Docket Entry 12 at 10, referencing Tr. 13); records of

Plaintiff’s COPD diagnosis (Tr. 570, 576); Plaintiff’s testing for communicable diseases in

2010 (Tr. 396); and a “clinical update” from Daymark Recovery services that indicated

Plaintiff’s last use of Cymbalta was in 2010. (Tr. 397.)

       The ALJ correctly pointed out that this observation is speculative. As Defendant

correctly asserts, it is unclear how the references to treatment for Plaintiff’s physical

impairments show that her mental impairments began as early as 2007, especially if the record

shows that Plaintiff was still working from 2007-2009.

       Next, and most importantly, the ALJ correctly asserted that Dr. Froelich’s mental

capacity assessment is inconsistent with the objective medical evidence. In her opinion, the

ALJ cited to the following: a July 2015 clinical note stating that Plaintiff was “somewhat

depressed,” did not show any signs of delusions or psychosis, auditory or visual hallucinations,

and her insight and judgment are good, with a stable affect and occasional tearfulness, but no

active sobbing and mostly neutral or somewhat sad (Tr. 646), and a April 2016 clinical note

that described Plaintiff’s mood as anxious and somewhat depressed with attention

concentration, judgment and insight all listed as good and cognition and memory as grossly

intact. (Id. at 636.) Although Plaintiff sought treatment for depression, treatment notes also

chronicled Plaintiff’s positive responses to Pristiq and Brintellix, (See Tr. 470, 636, (Pristiq);

632, 644 (both medications)), as well as Plaintiff’s cooperation and participation in group

activity sessions. (See Tr. 461, 472, 732, 734, 736.)

       This Court recognizes that the record is not entirely devoid of episodes of

decomposition—in December 2014, for example, Plaintiff presented with tearfulness and


                                                6
depression due to her father suffering a heart attack on Christmas day (Tr. 449); then again

when her father turned gravely ill and subsequently passing away (Tr. 634, 636); Plaintiff

reported stress, appeared to be tearful, and expressed an urge to use drugs and alcohol when

her aunt passed away (Tr. 740); reported feeling depressed—amongst other emotions—amid

ongoing issues with her boyfriend (Tr. 382, 449, 452, 471); and presented with tearfulness and

stress after being diagnosed with an abdominal hernia, which required surgery. (Tr. 740, 757.)

However, each of these episodes is attributable to a significant life event. Otherwise, the

record from the relevant time period demonstrates that Plaintiff was mentally functional,

sociable, and able to perform a wide range of activities. See e.g., Kleboe v. Colvin, No. 1:14CV914,

2016 WL 901291, at *5 (M.D.N.C. Mar. 3, 2016).

       Lastly, as Defendant correctly points out, Plaintiff’s major depressive disorder was

characterized on several occasions as “moderate,” both before and after Dr. Froelich’s

assessment that indicated Plaintiff suffered from a more severe case. (See Tr. 648 (March 25,

2015 treatment note recording diagnosis of “Major depressive disorder, recurrent, severe”)),

compare Tr. 400 (March 17, 2014 treatment note recording diagnosis of “Major Depressive

Disorder, Recurrent, Moderate”); Tr. 392 (May 7, 2014 treatment note recording same); Tr.

470 (June 23, 2014 treatment note recording same); Tr. 646 (June 15, 2015 treatment note

recording same); Tr. 638 (March 14, 2016 treatment note recording same); Tr. 498 (March 10,

2017 treatment note recording same.)) Thus, the ALJ properly accorded Dr. Froelich’s mental

capacity statement little weight.

       As it relates to another treatment opinion provided by Dr. Froelich, Plaintiff asserts

that the ALJ committed reversible error by failing to weigh the opinion in its entirety. (Docket


                                                 7
Entry 12 at 5.) In an evaluation dated September 24, 2014, Dr. Froelich opined that

              At this time the client is considered unable to work due to her
              obesity and depression., while her mood has stabilized, it is still
              fragile and she us easily agitated or stressed, with worsened ability
              to concentrate, remain in control and be able to complete tasks
              of her usual occupation; her obesity also makes her less able to
              physically meet the demands of work due to fatigue and low
              energy.

(Tr. 457.) This argument also fails. Dr. Froelich provides little-to-no explanation of the

evidence used to form her opinions and the record generally lacks objective medical evidence

in support of her conclusory allegations. See 20 C.F.R. § 404.1527(c)(3) (stating that the better

explanation a source provides for an opinion, the more weight the Commissioner gives that

opinion); see generally Foltz v. Colvin, No. 1:14CV55, 2015 WL 339654, at *5 (M.D.N.C. Jan. 23,

2015). Dr. Froelich states in the record in a conclusory fashion that Plaintiff is “unable to

work.” (See e.g., Tr. 457.) However, whether a claimant is disabled is an issue reserved for the

Commissioner and Dr. Froelich’s opinion is not entitled to any weight. See 20 C.F.R. §

404.1527(d)(1) (“Opinions on some issues . . . are not medical opinions . . . but are, instead,

opinions on issues reserved to the Commissioner . . . A statement by a medical source that

you are ‘disabled” or “unable to work’ does not mean that [the Commissioner] will determine

that you are disabled.”); see also Coleman v. Colvin, No. 1:15CV751, 2016 WL 4223583, at *7

(M.D.N.C. Aug. 9, 2016), report and recommendation adopted, No. 1:15CV751, 2016 WL

5372817 (M.D.N.C. Sept. 26, 2016)

       Lastly, not only is this opinion inconsistent with the evidence of record (see above),

the opinion is internally inconsistent, in and of itself.   Although Dr. Froelich stated that

Plaintiff is “unable to work due to her depression” and “has a worsened ability to concentrate,”


                                               8
the note also indicates that Plaintiff was “feeling fairly well without severe depression . . . [and]

able to cope and function better.” (Tr. 457.) In addition, the note states that Plaintiff “did

not show severe depression,” although she was “still stressed,” with an “overall positive

attitude.” (Id.) Consequently, the Court finds the ALJ's treatment of Dr. Froelich’s opinions

complied with the applicable regulations and was supported by substantial evidence.

       B. The ALJ Fulfilled Her Duty to Develop the Record in This Case.

       Next, Plaintiff asserts that the ALJ failed to “properly develop the record regarding

Plaintiff’s physical impairments, rendering her RFC determination unsupported by substantial

evidence.” For the following reasons, Plaintiff has failed to identify any material error.

       The ALJ has a duty to help develop the record. See Cook v. Heckler, 783 F.2d 1168,

1173 (4th Cir. 1986). In Cook, the Fourth Circuit stated that “the ALJ has a duty to explore all

relevant facts and inquire into the issues necessary for adequate development of the record

and cannot rely only on evidence submitted by the claimant when that evidence is inadequate.”

Cook, 783 F.2d at 1173. The regulations require only that the medical evidence be “complete”

enough to make a determination regarding the nature and severity of the claimed disability,

the duration of the disability and the claimant's residual functional capacity. See Kersey v. Astrue,

614 F. Supp. 2d 679, 693–94 (W.D. Va. 2009) (citing 20 C.F.R. §§ 404.1513(e), 416.913(e)

(2008)).

       Plaintiff argues that the ALJ “dismissed every medical opinion in the record”, and

“formulated an RFC regarding Plaintiff’s functional impairments that is based on her own lay

interpretation of the medical evidence.” (Docket Entry 12 at 15.) Plaintiff compares this

matter to Farrar v. Astrue, where the court held the ALJ erred when she rejected four different


                                                 9
medical opinions and instead formulated an RFC based on the raw medical evidence. No.

3:11cv457, 2012 WL 3113159, at *10–11 (E.D.Va. July 13, 2012) (unpublished); see also Webster

v. Colvin, No. 1:11CV101, 2014 WL 4060570, at *4–5 (M.D.N.C. Aug. 15, 2014) (unpublished)

(Peake, M.J.), recommendation adopted, slip op. (M.D.N.C. Sept. 17, 2014) (Osteen, Jr., C.J.) (Where

the ALJ expressly interpreted the raw data from the claimant’s treatment notes to discredit the

opinions of the psychiatric consultants and used the raw data to formulate an RFC which was

unsupported by the uncontroverted opinion evidence in this case.).

        Plaintiff’s arguments are unpersuasive. Here, as in Farrar, the ALJ was confronted with

several opinions determining several different RFCs. Given the conflicting medical evidence,

the ALJ was permitted to assign different levels of weight to each opinion. The Farrar court

held the ALJ erred when he failed to give deference to four different medical experts that held

the plaintiff was limited to either no work or at most, sedentary work—where the ALJ

concluded the plaintiff retained the RFC to perform light work. Here, the ALJ did not reject

“all” of the medical evidence—she properly assigned some weight to the opinion and little (or

no) weight to others. As Defendant correctly points out, the ALJ considered the entire record,

including Plaintiff’s testimony and subjective complaints, medical records, opinion evidence,

and a third-party function report. (Document Entry 14 at 12, referencing Tr. 17-21.) After

summarizing the medical evidence relating to each of Plaintiff’s physical impairments and

specifically tying that evidence to her RFC findings, the ALJ turned to the medical opinions

relating to Plaintiff’s physical impairments, none of which concluded that Plaintiff was

disabled or even that she had more significant limitations than what the ALJ ultimately found.

(Id. at 17-20.)


                                                10
       As it relates to the two state agency medical consultants, Stephen Levin, M.D., and

Melvin L. Clayton, M.D., the ALJ observed that they did not review the entire record and,

more specifically, that they did not consider Plaintiff’s peripheral neuropathy when limiting

Plaintiff to a restricted range of light work. (See Tr. 18-19.) Therefore, the ALJ properly

accorded the opinions little weight.

       As it relates to the opinion of physician David N. Smith, M.D., the ALJ properly

assigned it no weight. Dr. Smith declined to complete the functional limitations and indicated

that he did not know if Plaintiff was physically able to perform full time work. (Tr. 19-20.)

Furthermore, the ALJ assigned some weight to the report of consultative examiner Stephen

Burgess, M.D., Ph.D.—noting that while he found, based on an examination, that Plaintiff

had mild to moderate limitations in various postural activities, walking, carrying, pushing,

pulling, hearing, and speaking, he had not expressed his opinion in vocationally relevant terms.

(Tr. 20.) Nevertheless, the ALJ found that the examination and opinion were consistent with

the overall treatment record. (Tr. 20.) Notably, the ALJ also assigned a number of postural

limitations, restricted Plaintiff to sedentary work (i.e., limited her need to walk), and limited

her to no pushing and pulling – all restrictions that align with (or even exceed) Dr. Burgess’s

opinion that Plaintiff had mild to moderate limitations in those functional areas. (Id.) The

opinions referenced above actually showed that Plaintiff was more limited than what the state

agency physicians had opined. (Id. at 19.) Although the ALJ found that Plaintiff had greater

exertional limitations than what the state agency medical consultants found, the ALJ’s

restrictions to occasional postural activities with no climbing of ladders, ropes, or scaffolds are

in accordance with the postural limitations the state agency consultants outlined. (See Tr. 16


                                                11
referencing 88, 119-20). Therefore, the ALJ did not outright reject every medical opinion in

favor of a less restrictive RFC, but instead rejected or assigned weight based on the consistency

of the opinions against the objective medical evidence and accounted for additional

restrictions when necessary. If the ALJ in this case mis-weighed the opinions of the state

agency consultants, it is harmless error at best. See Baker v. Colvin, Civil No. 3:15-CV-00637,

2016 WL 3581859, at *7 (E.D. Va. June 7, 2016) (upholding ALJ’s decision when he

appropriately assigned little weight to two medical opinions and rejecting the plaintiff’s

argument that an RFC must be directly supported by a medical opinion).

       Lastly, Plaintiff argues that the ALJ should have “ordered a consultative examination,

recontacted a treating physician, or employed the use of a medical expert at the hearing to

determine the extent of Plaintiff’s limitations, rather than estimate or guess as to the most

Plaintiff could do.” (Docket Entry 12 at 15.) This contention is also without merit. Under

the regulations, the ALJ is not required to re-contact a treating physician.3 Even under the old

regulations, courts have held that an ALJ had no obligation to recontact a physician if the

evidence on record allowed the ALJ to make a determination. See Jackson v. Barnhart, 368 F.

Supp. 2d 504, 507 (D.S.C. 2005). In addition, the ALJ was not required to employ a medical

expert at the hearing, unless the ALJ outright rejected the medical opinions and formulated an

RFC based on her interpretation of the raw medical data. See Farrar, 2012 WL 3113159, at



3
  Although ALJs previously had a duty to recontact physicians under certain circumstances, the
language of 20 C.F.R. § 404.1512(e) was modified on February 23, 2012, and the requirement that an
ALJ recontact a treating physician was removed. See 77 Fed. Reg. 10651 (Feb. 23, 2012). At the time
of the ALJ’s decision, 20 C.F.R. § 404.1512(e) did not require re-contacting the treating physician;
that subsection no longer exists. See 20 C.F.R. § 404.1512 (Effective Mar. 17, 2017).


                                                12
*10 (citing Young v. Bowen, 858 F.2d 951, 956 (4th Cir. 1988)) (“[A]bsent contrary medical

evidence, the [ALJ] lack[s] any basis to reject the competent judgment of a concededly reliable

expert.”).4 For all these reasons, Plaintiff has failed to demonstrate material error.

       V. CONCLUSION

       After a careful consideration of the evidence of record, the Court finds that the

Commissioner’s decision is legally correct and supported by substantial evidence.

Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Judgment (Docket

Entry 10) be DENIED, Defendant’s Motion for Summary Judgment (Docket Entry 13) be

GRANTED, and the final decision of the Commissioner be upheld.

       A Judgment dismissing this action will be entered contemporaneously with this Order.




                                                      ________________________
                                                              Joe L. Webster
                                                       United States Magistrate Judge
February 12, 2019




4
 Moreover, an ALJ is “not at liberty to ignore medical evidence or substitute his own views for
uncontroverted medical opinion.” Farrar, 2012 WL 3113159, at *10 (citing Nguyen v. Chater, 172 F.3d
31, 35 (1st Cir. 1999)). Where “no medical opinion” supports the All's RFC determination, as a “lay
person” he is “simply not qualified to interpret raw medical data in functional terms.” Id.
                                                13
